Allen, J.
(dissenting):
Under the practice of this jurisdiction a motion to quash a writ of mandamus is equivalent to a demurrer. (Citizens Utilities Co. v. City of Goodland, 146 Kan. 172, 69 P. 2d 318.) Against a demurrer a petition is liberally construed, and will be held sufficient if the facts stated, whether well pleaded or not, with all the reasonable inferences to be drawn therefrom, constitute a cause of action. (Ball v. Oil & Gas Co., 113 Kan. 763, 766, 216 Pac. 422.) There is a presumption that public officers and administrative boards do their duty, that they act fairly from good motives, and with the purpose and intention of following and obeying the law. (Ray v. Miller, 78 Kan. 843, 98 Pac. 239.) The court is bound to presume the action which the petition alleges the board took as to the proposed budget was based on sufficient facts and was taken after due and proper consideration. If defendants contend otherwise, it was their duty to plead and prove facts to show a dereliction in the duty of the administrative officials.
Defendants in their answer charge the state board arbitrarily, capriciously and without authority of law, sought to deprive the board of county commissioners “of its lawful and discretionary right and duty of fixing and determining the levy which should be applied to the taxable property” within the county. In Brinkley v. Hassig, 130 Kan. 874, 289 Pac. 64, where almost identical charges were made against a state administrative board, this court said:
“Paragraph VII of the petition alleged the statute confers on.the members of the board arbitrary and capricious power to revoke plaintiff’s license by methods other than those established for the administration of justice. The specification following the allegation was defect of power, and the horrific words added nothing to the strength of the petition.”
It seems needless to remark that the state board, as set forth in the petition and as directed by the statute, made requirements and recommendations as to the budget and not as to the levy to be made. It thus appears that’this objection is empty of merit. In my opinion the other objections are likewise without substance.
*632In order to secure uniformity in the administration of the social security act and to secure, equality in the distribution of the funds for public assistance according to the need of the individual, irrespective of his place of residence in the state, the legislature, by G. S. 1937 Supp. 39-713 (g), vested authority in a central agency, the state board, to supervise the making of the county budget. It is evident the duties of the state board are analogous to the duties of the state board of equalization under G. S. 1935, 79-1409. If the meticulous nicety here acquired is to be followed as a binding precedent, the administrative law of the state will become unworkable. Not only the authority of the state board of social welfare will be challenged, but the power of the state board of equalization and other administrative agencies of the state will be questioned. Our code of civil procedure G. S. 1935, 60-102, provides: “Its provisions, and all proceedings under it, shall be liberally construed, with a view to promote its object, and assist the parties in obtaining justice.” In my view the narrow and technical construction given to the petition of the state in the majority opinion not only ignores this statute, but levels a lethal blow at the social security law.